Citation Nr: 1809246	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  06-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis (RA).

2. Entitlement to service connection for temporomandibular joint (TMJ)
dysfunction, to include as due to RA.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD),
to include as due to medications used to treat RA.

4. Entitlement to service connection for a disability manifested by memory loss, to
include as due to RA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1987 to April 1988 and active service from September 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2014, the Board remanded, in pertinent part, the issue of entitlement to service connection for a disability manifested by memory loss, to include as due to RA, to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for a disability manifested by memory loss, to include as due to RA, is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis (RA) is presumptively related to service.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated GERD was aggravated by medication taken for his service-connected RA.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated TMJ was caused or aggravated by his service-connected RA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for GERD as due to service-connected RA have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for TMJ as due to service-connected RA have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied for the claim before the Board by letter dated March 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA made efforts to assist the Veteran in the development of her claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and her lay statements.  

Laws and Regulations

In order to obtain service connection (under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.303, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Rheumatoid Arthritis (RA)

The Veteran contends that her RA is a result of active duty service.  After a careful review of the evidence, the Board finds that service connection for RA is warranted.

The Veteran has a current diagnosis for rheumatoid arthritis that was diagnosed in October 1991. 

Service treatment notes from November and December 1990 detail complaints of left quad, left hip, and knee pain.  The Veteran had no evidence of arthritis with normal x-rays and no inflammatory signs of redness or swelling during her exams in November and December of 1990 and was diagnosed with myalgia and muscle strain.

In September 1991, the Veteran an attended a private examination.  The examiner diagnosed acute polyarthritis with diffuse swelling of the digits and dorsum of the hands.

An October 1991 medical examination board noted a 4-5 month history of polyarticular joint pain and swelling and the Veteran was diagnosed with erosive inflammatory polyarthritis.

An October 2013 VA examiner opined it is less likely than not that the Veteran's rheumatoid arthritis was incurred in, caused or aggravated by military service.  The rationale was that a PEB was conducted in January 1992 and the Veteran was found to have erosive inflammatory polyarthritis which existed prior to service and was not aggravated by service.

In June 2015, as required by the June 2014 Board Remand, an addendum opinion was provided.  The examiner opined that "based on the above evidence, the [Veteran's] RA was not clearly and unmistakably present prior to the Veterans entrance to active duty.  She had a normal physical exam 06/29/1987 prior to her first active duty period 1987-1988 and no evidence of or symptoms of rheumatologic condition until 09/1991when she was seen by civilian rheumatologist for an acute polyarthritis which was 9 months after her service dates from 09/27/1990 -12/03/1990.  She was not diagnosed with RA until 10/1991."

The Board finds that the evidence of record, particularly the June 2015 addendum opinion, establishes that the Veteran exhibited symptoms of RA within one year of her active duty discharge and her RA was not clearly and unmistakably present prior to entrance to active duty.  Giving the Veteran the benefit of the doubt, the Board finds that service connection for RA is warranted on a presumptive basis under 38 C.F.R. § 3.309 (a).


GERD

The Veteran contends that she is entitled to service connection for GERD, to include as due to medications used to treat RA.  As noted above, the Board granted service connection for RA in this decision.  For the following reasons, the Board finds that service connection is warranted for GERD as due to medications used to treat service-connected RA.  The Veteran has a current diagnosis of GERD since 2000.  In a October 2013 VA GERD examination, the examiner opined that medications are known to have significant gastrointestinal side effects; therefore, it is at least as likely that the Veteran's GERD is aggravated by the medications used to treat rheumatoid arthritis (RA).  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for GERD as due to medications used to treat service-connected RA. 

TMJ 

The Veteran contends that she is entitled to service connection for TMJ, to include as due to RA.  For the following reasons, the Board finds that service connection for TMJ as due to service-connected RA is warranted.  The Veteran has a current diagnosis of TMJ since April 1991.  In a October 2013 VA TMJ examination, the examiner opined that diagnostic testing show mild arthritic changes of the right TMJ which is consistent with rheumatoid arthritis; therefore, TMJ is least as likely due to the Veteran's rheumatoid arthritis (RA).  As noted above, the Board granted service connection for RA in this decision.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for TMJ as due to service-connected RA. 


ORDER

Entitlement to service connection for rheumatoid arthritis (RA) is granted. 

Entitlement to service connection for GERD as due to medications used to treat service-connected RA is granted.

Entitlement to service connection for TMJ as due to service-connected RA is granted.


REMAND

The Veteran contends that she incurred a disability manifested by memory loss during active service.  She alternatively contends that her service-connected rheumatoid arthritis (RA) caused or aggravated (permanently worsened) a disability manifested by memory loss.  The Board acknowledges that this appeal has been remanded previously.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In June 2014, the Board remanded this claim for further development.  In pertinent part, an opinion was requested which addressed whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by memory loss, if  diagnosed, was caused or aggravated (permanently worsened) by the Veteran's RA, to include any medications taken to treat RA.

In response to the June 2014 remand, in a June 2015 addendum opinion, the examiner discussed the symptoms of RA and that "reference should be made to the medical examination completed by the medical provider for a comprehensive response to the previously requested opinion as it is outside of the scope of this provider's practice and therefore cannot be answered without resorting to mere speculation" 

The Board notes that, if VA provides an examination, it must be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the June 2015 addendum opinion, the Board finds it inadequate for VA adjudication purposes.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in January 2018 without complying with the June 2014 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA and private treatment records not already associated with the claims file.

2.  Send the Veteran's claim file to an examiner other than the June 2015 examiner for an addendum opinion.  After review of the claims folder, including the October 2013 VA psychiatric examination report, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability manifested by memory loss, if diagnosed, was caused or aggravated (permanently worsened) by service-connected rheumatoid arthritis, to include any medications taken to treat it.  A complete rationale must be provided for any opinions expressed.

3.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


